Atkinson, J.,
dissenting. Both questions propounded by the Court of Appeals should be answered in the negative. The principles upon which this conclusion is based are sufficiently stated in the concurring opinion in Atlantic Coast Line Railroad Co. v. Long County, 167 Ga. 210, and the dissenting opinion of the writer in Central of Georgia Railway Co. v. Wright, 165 Ga. 631-641, and *914the majority opinion in Seaboard Air-Line Railway Co. v. Wright, 161 Ga. 136. Items 3, 4, 5, 6 of Civil Code § 513 are considered as referring to “current expenses.” Item 9 of said section could include “accumulated debts,-” but the language of the questions propounded by the Court of Appeals excludes the element of “accumulated debts” from consideration.